Citation Nr: 1535796	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-18 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for post-concussion syndrome.

2. Entitlement to service connection for a disability manifested by headaches. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran had periods of inactive duty for training (INACDUTRA) in the Army Reserve from April 2002 to March 2008, including a period of INACDUTRA on December 6, 2002. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision that denied service connection for post-concussion syndrome with headaches, and for depression and anxiety.  The Veteran timely appealed.

In January 2012, the Veteran withdrew her prior request for a Board hearing, in writing.

In August 2013 and September 2014, the Board remanded the matters for additional development.

In March 2015, the RO granted service connection for depression and anxiety.  This represents a full grant of the benefits sought on appeal.  Accordingly, this issue is no longer before the Board for consideration. 


FINDINGS OF FACT

1. The Veteran does not have a current post-concussive syndrome diagnosis. 

2. With resolution of all reasonable doubt in the Veteran's favor, headaches were the result of an injury incurred during INACDUTRA service.




CONCLUSION OF LAW

1. The criteria for service connection for post-concussive syndrome have not been met. 38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

2. The criteria for service connection for headaches have been met. 38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a May 2009 letter, sent prior to the initial unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate her service connection claim, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on her behalf. 

The Veteran was afforded a VA examinations in July 2009, November 2009 and October 2013 in order to determine the nature and etiology of her reported post-concussive syndrome.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include her STRs; and an examination with relevant testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Finally, the Board finds that there was substantial compliance with the Board's remand directives (i.e., the Veteran was scheduled for VA examinations to determine the nature and etiology of her claimed post-concussive syndrome).  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required. See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2015).

Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability resulting from disease or injury incurred during ACDUTRA or injuries suffered during inactive duty training (INACDUTRA) to include when a cardiac arrest or a cerebrovascular accident occurs during such training. See 38 U.S.C.A. §§ 101(24), 106.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6(d). The presumptions of soundness and aggravation do not apply to periods of active duty for training or inactive duty for training. See Biggins v. Derwinski, 1 Vet. App. 474, 477 (1991).

As relevant, a valid service connection claim must include competent evidence of a current disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit. Id.  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson in reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102 (2015).

Factual Background

At the outset, the Board notes that the Veteran is service connected for a psychological disability (see March 2015 rating decision) based, in part, on her 2002 INACDUTRA service; further, the October 2013 VA examiner expressly opined that the Veteran had been "disabled" during the period of INACDUTRA in December 2002 as a result of the motor vehicle accident.  Accordingly, "veteran" status has been established in this case.  

The Veteran contends that service connection is warranted for post-concussive syndrome and headaches on the basis that she was involved in a motor vehicle accident (MVA) with concurrent head injury on December 6, 2002, while on a period of INACDUTRA. 

Army Reserve records confirm that the Veteran was involved in a motor vehicle accident on December 6, 2002, sustaining a head injury that was subsequently diagnosed as post-concussion syndrome with chronic headaches. See Line of Duty Report and Physical Profile Reports.  Reserve records show ongoing complaints/symptoms in association with the MVA, including post-concussive syndrome and headaches. See, e.g. January 2004, Retention Report of Medical History; and May 2004, June 2004 and May 2007 Physical Profile Reports. 

Contemporaneous private treatment records dated in December 2002 include assessments of concussion from MVA with post-traumatic headaches.  Records from the Marshfield Center (Wausau Center) dated from 2004 to 2009 show ongoing reports and diagnoses of headaches since sustaining a concussion in 2002.  

In a July 2009 VA neurological examination report, the examiner diagnosed acute, intermittent headaches.  The examiner did not specifically diagnosis TBI but stated that "the term for post-concussion syndrome is less likely than not related to MVA in dec[ember] 2002 on training and more likely than not when present in 2002-03 related to life former events concussions and behavioral health issues."

A November 2009 VA Traumatic Brain Injury (TBI) examination report found that there was no evidence for service connection for TBI.  This was based on a thorough neuropsychological evaluation on the Veteran as well as the Veteran's reports of falling asleep at the wheel (not a "loss of consciousness") and the course of medical treatment after the accident (e.g., she drove herself home after the accident and did not seek treatment until the following day, etc.). 

In an October 2013 VA neurological examination report, the examiner stated that the diagnosis of post-concussive syndrome was "not well grounded," noting that emergency room treatment two days following the injury/accident (December 8, 2002) consisted of a thorough and competent evaluation, which did not mention head injury, loss of consciousness, or headache. See University Wisconsin, Hospital Records.  Rather, she complained of myalgias and neck pain.  Neck muscles were tender on examination.  X-rays of neck and lumbar spine were taken and normal.  The impression was "Musculoskeletal strain status post motor vehicle crash."  The examiner reasoned that this was the most proximal evaluation after the accident, and that the evidence was thus "afforded great weight."  The examiner stated that he was in agreement of the opinion of the November 2009 VA examiner who found no evidence of TBI, stating that there was no evidence of TBI, and therefore, a diagnosis of post-concussive syndrome was not warranted.  The October 2013 examiner did opine that it was at least as likely as not (50/50 probability) that the Veteran was disabled during the period of INACDUTRA in December 2002 as a result of the motor vehicle accident.

The Veteran underwent a VA neurological examination in November 2014; the VA examiner opined that it was less likely than not that the Veteran's current headache disorder was due to or aggravated by the automobile accident that reportedly occurred Dec 6, 2002.  

Post-Concussive Syndrome 

Again, the Veteran contends that she has post-concussive syndrome as a result of the MVA which occurred during a period of INACDUTRA in December 2002.  

Personnel/service treatment records confirm that the MVA occurred on December 6, 2002, while the Veteran was en route to her duty station.  On December 8, 2009, two days following the accident, the Veteran sought medical treatment at the University of Wisconsin Hospital emergency room; these records of were positive for neck pain/myalgia, but negative for findings related to a specific head injury.  On December 9, 2002, the Veteran sought further assessment and care at the Marshfield Clinic in Wausau where she was diagnosed with probable concussion and posttraumatic headaches.  A January 2003 treatment record from the Marshfield Clinic denoted a post-concussion syndrome diagnosis.  This diagnosis persisted in the private treatment records until approximately 2006, after which time relevant diagnoses/complaints were limited to headaches, depression, and anxiety. See, e.g., Treatment Records from Marshfield Clinic, 2008-2009.  (Note: service connection for depression/anxiety disorder was granted in March 2015).  

In this case, although the Veteran's initial post-MVA condition was assessed as post-concussive syndrome, the private medical evidence of record does not show that the Veteran has been diagnosed with post-concussive syndrome at any time during the appeal period. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Further, the Veteran has been specifically assessed and examined for TBI and post-concussive syndrome on no fewer than three occasions by VA during the course of this appeal.  While the July 2009 examiner briefly referenced post-concussive syndrome, the November 2009 and October 2013 VA examiners expressly determined that the Veteran did not have post-concussive syndrome (or TBI, for that matter). (Emphasis added).  The Board finds these VA diagnostic assessments/opinions to be highly probative as to the issue of current diagnosis since they were rendered after a longitudinal review of the Veteran's medical history, the STRs, the private treatment records/assessments, and her statements concerning symptoms/onset; they were also accompanied by sound medical rationale.  

Thus, after reviewing all the evidence of record, the Board finds that the most competent credible and probative evidence of record demonstrates that the Veteran does not have a currently diagnosed post-concussive syndrome disability.  In so finding, the Board places the greatest probative weight on the findings of the November 2009 and October 2013 VA examiners who, upon review of the clinical findings of record and the Veteran's description of symptomatology, found that a post-concussive syndrome (and/or TBI) diagnosis was not warranted.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Veteran's claim for service connection for post-concussive syndrome must be denied. 

As for the assertions by the Veteran, who was apparently employed as a nurse prior to 2002, while her prior training as a nurse qualifies her as competent to offer medical opinions/diagnoses, the Board must also take into account whether such a medical professional is outside the scope of the matter under consideration. Goss v. Brown, 9 Vet. App. 109, 114-115 (1996) (nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine, or participated in treatment). 

In this case, the Veteran is not shown to be an expert in neurology or traumatic brain injuries.  Therefore, her medical training does not confer upon her the level of expertise to present opinions on medical issues that would be possessed by a licensed physician with a medical degree.  While the Veteran is certainly competent to report the symptoms she has experienced since the MVA, she is not vested with sufficient medical training to possess the expertise and competence to state that these observed symptoms represented the presence of a TBI or post-concussive syndrome.  Her statements in this regard therefore carry only very limited probative weight.  In any event, even assuming she is competent to opine on the medical matter at hand, the Board finds that the probative value of her opinion is outweighed by those of the VA neurology examiners, who clearly have more education and training in determining the etiology of disorders than the Veteran.

Headaches

Again, the Veteran essentially claims that she sustained a head injury (i.e., post-concussive syndrome) during a period of INACDUTRA, which resulted in a residual headache disorder.  As noted previously, service connection may be warranted for injuries (although not diseases) incurred during INACDUTRA. 

In this case, service treatment and personnel records, to include a Line of Duty Report, confirm that the Veteran was injured "In Line of Duty" while on a period of INACDUTRA on December 6, 2002.  Such records have consistently described this "injury" as post-concussive syndrome with chronic headaches .  The Line of Duty report likewise reflects that the Veteran reported that she developed headaches, along with other symptoms, the evening of December 6, 2002.  Private treatment records dated approximately three days after the accident, on December 9, 2002, show that the Veteran sought treatment for headaches and complained of having headaches since the accident; the pertinent diagnosis was post-traumatic headaches.  Thereafter, the private treatment records, as well as the narratives/history provided by the Veteran in various VA neurological examination reports, show ongoing complaints, treatment, and diagnoses of post-traumatic headaches and headaches from 2002 to 2009, since sustaining an injury on INACDUTRA. See, e.g., April 2007 Private Treatment Record (indicating that the Veteran had been involved in an MVA on December 6 2002, and that she " suffered a concussion at that time and has been having problems with headaches since then"); see also March 2009 Private Treatment Records (diagnosing headaches). 

The Board again notes that the Veteran is trained as a nurse.  While the record indicates that she has not actively engaged in the profession of nursing since before the time of the MVA, the fact remains that she does have some medical training and is competent to report as to her headache symptomatology/onset, which she suggests is related to the documented "injury" on INACDUTRA.  Further, the Board has no reason to doubt the credibility of her statements as to headache symptomatology/onset because they have been consistently reported throughout the record.  

Given the fact that headaches first manifested almost immediately after the Veteran experienced a documented "injury" (i.e., post-concussive syndrome) while on a period of INACDUTRA; the continuous existence of headache symptoms since that time; and the lack of evidence suggesting that the Veteran's headaches are related to something other than her INACDUTRA injury, the Board finds that when reasonable doubt is resolved in favor of the Veteran, service connection for headaches is warranted as the preponderance of the evidence supports a finding that the current headaches disorder is the result of injury sustained during a period of INACDUTRA. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board acknowledges that the November 2014 VA examiner found that her headaches were neither due to, nor aggravated by the MVA.  In so finding, the examiner entirely failed to address the Veteran's reports of headache onset, continuing headaches symptoms, and/or continuing treatment for headaches since the December 2002 injury/accident.  Consequently, the Board finds the examiner's opinion concerning the etiology of the headache disorder to lacks probative value. See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury in service").  Regardless, the Board finds there is competent reliable evidence tending to establish that the currently diagnosed headaches are related to that injury while on INACDUTRA. 

Resolving all doubt in the Veteran's favor, service connection is warranted for headaches.  Consequently, the benefit sought on appeal is granted. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for post-concussive syndrome is denied. 

Service connection for headaches is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


